Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 9/30/2022, with respect to the rejections of claim(s) 1, 2, 7, 8, 10, 12, and 14 under 35 USC 102(a)(1), and of claims 3-6, 9, 11, 13, and 15 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that Simick does not disclose: 

“an elevator control (6) configured for controlling the movement of the elevator car
(10), wherein the evaluation unit (24) is configured for supplying a signal to the elevator
control (6), the signal indicating that the number of passengers (26) at a respective landing
(8) exceeds a predefined limit;
wherein the signal is operable to automatically issue a transportation request
independently of whether a passenger-initiated transportation request has been received.
 
because Simcik merely discloses: “and/or generating multiple hall calls based on the number of approaching passengers such as when multiple passenger essentially simultaneously leave a seminar.”
 Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly found prior art, Tyni US 2007/0084674 A1.
Pursuant to applicant’s amendments, the rejections of claims 4 and 9 under 35 USC 112(b) are hereby withdrawn.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in line 11: “present at the respective landing (8) from the a combination of the detection signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simcik, US 2016/0347577 A1, in view of Tyni, US 2007/0084674 A1.

	Regarding claim 1, Simcik discloses: elevator system (2) comprising:
at least one elevator car (10) configured for traveling along a hoistway (4) between a plurality of landings (8) (cars 22 in figure 4.);
a plurality of passenger sensors (20a-20h) provided at at least one of the landings (8) (Figure 4 shows a lobby W with a plurality of passenger sensors 54, as disclosed in [0040]), each passenger sensor (20a-20h) being configured for detecting the presence of at least one person within a detection zone (22a-22h) associated with the respective passenger sensor (20a-20h) (See [0041]) and for providing a corresponding detection signal indicating whether or not at least one person is present within the detection zone (22a-22h) associated with the respective passenger sensor (20a-20h) ([0049] discloses detecting passengers within a depth map obtained from the sensors 54.); 
at least one evaluation unit (24) configured for determining a number of passengers (26) present at the respective landing (8) from the a combination of the detection signals provided by the plurality of passenger sensors (20a-20h) ([0047], lines 1-4 disclose counting to determine a number of passengers waiting in a lobby.).
Simcik does not disclose: 
an elevator control (6) configured for controlling the movement of the elevator car (10), wherein the evaluation unit (24) is configured for supplying a signal to the elevator control (6), the signal indicating that the number of passengers (26) at a respective landing (8) exceeds a predefined limit;
wherein the signal is operable to automatically issue a transportation request independently of whether a passenger-initiated transportation request has been received.
However, in an analogous art, Tyni discloses performing automatic elevator dispatch control, based on automated identification of peak traffic hours, and further based on determining that a number of passengers waiting for a car in a lobby exceeds a threshold (See abstract).  In this context, Tyni further discloses directing elevators that are servicing a floor to return to that floor irrespective of whether a second or more calls have been made by passengers, based on the number of waiting passengers’ exceeding a threshold amount (See [0004], [0018]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate short and long-term usage statistics as well as an automatic redispatch feature into the elevator dispatch system disclosed in Simcik, as disclosed in Tyni, in order to achieve faster and more reliable identification of peak traffic conditions, and to prevent the build up of long queues in lobbies during high traffic times due to insufficient car dispatch (See [0004], [0016])

Regarding claim 2, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Simcik, further discloses: Elevator system (2) according to claim 1, wherein the passenger sensors (20a-20h) are at least one of pyroelectric sensors, acoustic sensors, millimeter wave radar sensors and optic sensors (See [0039]).

Regarding claim 7, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Simcik, further discloses: Elevator system (2) according to claim 1, wherein the evaluation unit (24) is configured for supplying a signal indicating that there is a need of transporting a group of passengers (26) from at least one of the landings (See [0047], “generating hall calls based on a number of approaching passengers.”).

Regarding claim 8, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Simcik, further discloses: elevator system (2) according to claim 1, wherin the signal also indicates the number of passengers (26) being present at the respective landing (8) (Simcik discloses in [0047] generating multiple hall calls based on a number of approaching passengers.).

Regarding claim 9, the combination of Simcik, in view of Tyni, in view of Chen discloses the limitations of claim 8, upon which depends claim 9.  This combination, specifically Simcik, further discloses: Elevator system (2) according to claim 8, wherein the signal also indicates the number of passengers being present at the respective landing (See [0047], lines 1-4, disclosing “based on detection, tracking, and counting, passenger data such as the presence of a passenger in the lobby,
an estimated time of arrival (ETA), and a number of waiting passengers can be obtained”).

Regarding claim 10, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Simcik, further discloses: Elevator system (2) according to claim 1, wherein the evaluation unit (24) is configured for determining movement of passengers (26) at the respective landing (8) from the detection signals provided by the plurality of passenger sensors (20a-20h) (See [0047], where it is disclosed to detect a number of passengers approaching a lobby area.).

Regarding claim 12, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 12.  This combination, specifically Simcik, further discloses: elevator system (2) according to claim 1, wherein each of the passenger sensors (20a-20h) has a detection zone (22a-22h), and wherein the detection zones of at least two of the passenger sensors (20a-20h) overlap with each other ([0038] discloses the sensors provide overlapping coverage of the waiting area.).

Regarding claim 14, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 14.  This combination, specifically Simcik, further discloses: Method of controlling an elevator system (2) according to claim 1, wherein the method includes determining a number of passengers (26) being present at at least one of the landings (8) ([0047], lines 1-4.); and
controlling the movement of the at least one elevator car (10) based on the determined number of passengers (26) (Simcik discloses in [0047] generating multiple hall calls based on a number of approaching passengers.).

Regarding claim 15, the combination of Simcik in view of Tyni discloses the limitations of claim 14, upon which depends claim 15.  This combination, specifically Tyni, further discloses: method according to claim 14, wherein the method includes moving at least one elevator car (10) to a landing (8) when the determined number of passengers (26) at the respective landing (8) exceeds a predefined limit (Tyni discloses estimating a number of waiting passengers, and at a landing, and determining whether this number exceeds a car load threshold to determine whether the peak traffic mode condition exists at the lobby, as disclosed in [0032]).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simcik, in view of Tyni, in view of Witczak, US 2017/0190544 A1.

Regarding claim 3, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 3.  Simcik does not disclose explicitly: Elevator system (2) according to claim 1, wherein the passenger sensors (20a-20h) are configured for transmitting the detection signals to the evaluation unit (24) via wireless data transmission.
However, in analogous art directed to efficient elevator dispatch control based on passenger detection, Witczak discloses configuring a passenger detection sensor to be wirelessly connected to a controller 525 that processes data from the sensor 527, as disclosed in [0056]-[0057].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Witczak, of having a wireless connection between the sensors 54 in a lobby and the analytics processor 50 in Simcik (See figure 3 in Simcik), because Witczak discloses this feature in an analogous art in the same field of endeavor, namely elevator passenger tracking for dispatch control optimization, and integrating wireless capability into Simcik would have had predictable results and a reasonable expectation of success.  The benefits of wireless over wired systems in ease of installation and flexibility would also have been appreciated by one skilled in the art before the time of the effective filing date.

Regarding claim 11, the combination of Simcik in view of Tyni discloses the limitations of claim 10, upon which depends claim 11.  This combination, specifically Simcik, further discloses: elevator system (2) according to claim 10, wherein the evaluation unit (24) is configured for determining the number of passengers (26) approaching at least one landing door (11) located at the respective landing (8) (Simcik discloses in [0047] based on a number of approaching passengers, while [0057] discloses that analytics processor 66 communicates with sensors 54 to track each passenger within a waiting area W, and continually confirms whether each passenger remains within a waiting area.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simcik, in view of Tyni, in view of Taylor, US 4,874,063.

Regarding claim 4, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which depends claim 4.  This combination does not disclose: Elevator system (2) according to claim 1, wherein the passenger sensors (20a-20h) are configured for providing detection signals comprising not more than eight bits of information.
	However Taylor discloses in an analogous art providing pyroelectric sensors in an elevator people counting system, which provides binary signals indicating each time a person enters or exits an elevator (296 in figure 14), and passes this information to counting device 179 (Column 17, lines 11-15).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to equip the elevator dispatch system of Simcik with a pyroelectric sensor or sensors providing binary people counting data to a counting device, as disclosed in Taylor, in order to provide a light weight, portable passenger monitoring system with low power requirements (Taylor, column 3, lines 32-36; column 4, lines 23-30).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simcik, in view of Tyni, in view of Chen, US 2016/0292522 A1.

Regarding claim 5, the combination of Simcik in view of Tyni discloses the limitations of claim 1, upon which claim 5 depends.  This combination does not disclose: Elevator system (2) according to claim 1, wherein the passenger sensors (20a-20h) are operable without being connected to an external electrical power supply.
Chen discloses in an analogous art that a passenger monitoring system has a battery backup 142 that allows the passenger sensors and control to continue collecting and processing even when external power is lost (See [0102]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the system of Simcik to incorporate a battery backup, as disclosed in Chen, in order to provide auxiliary power for the passenger monitoring system (Chen [0102]).

Regarding claim 6, the combination of Simcik, in view of Tyni, in view of Chen discloses the limitations of claim 5, upon which depends claim 6.  This combination, specifically Chen, further discloses: elevator system (2) according to claim 5, wherein at least one of the passenger sensors (20a-20h) comprises an autonomous power supply (21a-21h), in particular including at least one battery (See Chen [0102], disclosing a battery.) and/or at least one solar cell, for providing electrical energy used for operating the respective passenger sensor (20a-20h).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simcik, in view of Tyni, in view of Palre, WO 2011/012768 A1.

Regarding claim 13, Simcik discloses the limitations of claim 1, upon which depends claim 13.  Simcik does not disclose: Elevator system (2) according to claim 1, wherein each of the passenger sensors (20a-20h) has a detection zone (22a-22h), and wherein the detection zones of
the passenger sensors (20a-20h) do not overlap with each other
	However, in analogous art, Palre discloses placing a number of capacitive weight sensors in front of each landing area within a lobby for a bank of elevators, as shown in figures 1 and 3.  Each capacitive sensor thus provides data about the number of passengers in front of a specific elevator car landing (Page 7, lines 9-14).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the lobby sensors disclosed in Simcik to have non-overlapping coverage regions, each for a specific car landing, in order to determine a number of persons waiting for a particular car without ambiguity, thereby improving the call times, travel times for larger groups of passengers, and improving energy efficiency of the elevator system (Palre, Col. 2, lines 13-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425